Citation Nr: 1544753	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  10-42 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for varicose veins. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran served on active duty from April 1981 to September 1998.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas (RO). 


REMAND

The Veteran contends that he initially observed his swollen veins during active service.  In particular, during a March 2014 hearing before the Board, the Veteran testified that during active service, in approximately 1985, he observed protruding veins on his bilateral lower extremities and felt pain as a result.  He asserted that he spoke to a corpsman about the protruding veins, as they progressively worsened; however, he did not seek additional treatment for the problem during service.  He explained that the veins were, however, ugly and that made it hard to wear shorts.  The Veteran indicated that he continued to observe protruding veins since they initially appeared during active service.

Service treatment records include the report of a November 1980 induction physical examination, which is negative for complaints of or a diagnosis of a varicose vein disorder.  The report of a September 1998 separation physical examination is negative for complaints of or a diagnosis of a varicose vein disorder.  

The Veteran underwent a VA examination in January 1999, which reveals mild segmental varicose veins in the thighs and legs.  An opinion addressing the etiology of this disorder was not provided.  

VA outpatient treatment records dated in 2010 through 2015 note multiple varicose veins of the bilateral lower extremities.  In June 2015, the Veteran underwent a VA examination, during which he reported a long history of varicose veins.  Upon examination and review of the claims file, the examiner diagnosed varicose veins.  The examiner opined that it was "less likely than not" that the Veteran's current varicose vein disorder was etiologically related to active service.  In providing this opinion, the examiner stated that the Veteran's service treatment records were negative for a diagnosis of, or treatment for varicose veins.  The Board, however, finds this opinion inadequate for purposes of adjudicating the appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Specifically, the Veteran's service treatment records are silent for treatment or diagnoses of varicose veins; however, VA cannot reject lay evidence simply because it is not accompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1371 (Fed. Cir. 2007).  Further, the VA examiner failed to discuss the VA examination dated in January 1999, which reveals mild segmental varicose veins in the thighs and legs, only four months after separation from service.      

Thus, another VA opinion is necessary in order to make a determination in this case.  See Barr, 21 Vet. App. at 311.  In this regard, the Board note's the Veteran's assertion of protruding veins on his lower extremities since service.  A varicose vein is a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Id.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  Id.  Accordingly, a veteran's lay testimony regarding varicose vein symptomatology in service is competent evidence.    

In addition, during the aforementioned hearing, the Veteran asserted that he was treated for his bilateral vein condition at the VA Medical Center in Dallas, Texas in approximately 2004.  Moreover, the Veteran appears to receive ongoing treatment at such facility for the claimed disorder.  The record contains treatment records from the VA Medical Center in Dallas, Texas dated in 2008 through June 2015; however, the RO must obtain any additional pertinent records from such facility from January 2004 to the present.  38 C.F.R. § 3.159(c)(2) (2015).  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  Regardless of the Veteran's response, the RO must obtain any additional pertinent VA outpatient treatment records from the VA Medical Center in Dallas, Texas from January 2004 to the present, that are not associated with the record. 

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, the evidence of record, in the form of electronic records, must be made available to the June 2015 VA examiner, and the examiner must specify in the examination report that these records have been reviewed.  If the examiner who provided the June 2015 VA examination is unavailable, an appropriate VA examiner must be directed to provide the supplemental finding to the June 2015 VA examination.  If the VA examiner determines another examination is necessary to provide the finding, an examination must be scheduled.  

Following review of the evidence of record, to include the service and post-service medical records, and with consideration of the Veteran's statements, the examiner must state whether any currently or previously diagnosed varicose vein disorder is related to the Veteran's active military service.  In providing this opinion, the examiner must comment on the report of the January 1999 VA examination, which reveals mild segmental varicose veins in the thighs and legs. 

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  Any medical report must be reviewed by the RO to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.  

4.  After completing the above actions, and any other development deemed necessary, the RO must readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

